DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Claims 1 and 14 have been amended as follows: 
1. (Currently Amended) A method for transmitting and receiving a wireless signal of a base station in a wireless communication system, the method comprising:
performing a first clear channel assessment (CCA) regarding an unlicensed band; 
transmitting, when an idle state of the unlicensed band is detected as a result of performing the first CCA, an uplink (UL) grant for transmission of a physical uplink shared channel (PUSCH) of a first user equipment (UE),
wherein the first UE is a UE transmitting a first reservation signal for occupying the unlicensed band for a preset time, after receiving the UL grant;
 	transmitting, to another UE, a downlink (DL) grant including information indicating whether to transmit the first reservation signal of the first UE; and
 	receiving the PUSCH from the first UE through the unlicensed band at the preset time after transmission of the UL grant and simultaneously transmitting a DL 
	14. (Currently Amended) A base station of a wireless communication system, the base station comprising:
a transmitter and receiver configured to transmit and receive a wireless signal; and
 	a processor configured to control the transmitter and receiver, wherein the  processor is further configured to:
 	perform a first clear channel assessment (CCA) regarding an unlicensed band, transmit an uplink (UL) grant for transmission of a physical uplink shared channel (PUSCH) of a first user equipment (UE) when an idle state of the unlicensed band is detected as a result of performing the first CCA,
wherein the first UE is a UE transmitting a first reservation signal for occupying the unlicensed band for a preset time, after receiving the UL grant.
 	transmit, to another UE, a downlink (DL) grant including information indicating whether to transmit the first reservation signal of the first UE, and
 	receive the PUSCH from the first UE through the unlicensed band at the preset time after transmission of the UL grant and simultaneously transmit a DL 
Allowable Subject Matter
4.	Claims 1, 3-7, 9-14, renumbered as 1-12, are allowed.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Liu et al. (US 2016/0105897 A1) discloses a wireless network having multiple base stations communicating over an unlicensed spectrum, where the first base station sensing the availability of a channel may cancel reservation signal transmitted by the second base station. The base stations may exchange information about the reservation signals with other base stations to cancel the reservation signals.
	However, Liu et al. does not explicitly teach a base station transmitting, to another UE, a DL grant including information indicating whether to transmit/cancel the first reservation signal of a first UE.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANDISH K RANDHAWA/Examiner, Art Unit 2477